Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00060-CV

                                     In the Interest of S.T., a Child

                       From the 45th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018-CI-15371
                            Honorable Mary Lou Alvarez, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 22, 2020

DISMISSED FOR LACK OF JURISDICTION

           On March 10, 2020, the trial court clerk filed a notification of late record, stating that the

appellant had failed to pay or make arrangements to pay the fee for preparing the clerk’s record.

In response, we ordered appellant to provide written proof to this court on or before March 26,

2020, that either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s

fee; or (2) appellant was entitled to appeal without paying the clerk’s fee. We warned that if

appellant failed to file an appropriate response within the time provided, this appeal would be

dismissed. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal if clerk’s record is not filed

due to appellant’s fault); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant

fails to comply with an order of this court). Appellant failed to file an appropriate response.

Therefore, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c).

                                                      PER CURIAM